PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Yu et al.
Application No. 15/634,272
Filed: 27 Jun 2017
For: NOVEL HIGH PENETRATION DRUGS AND THEIR COMPOSITIONS THEREOF FOR TREATMENT OF PARKINSON DISEASES
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision in response to the petition under 37 CFR 1.137(a), filed 15 January 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the Ex Parte Quayle action mailed 15 July 2019, which set a shortened statutory period for reply of two (2) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on 16 September 2019. A Notice of Abandonment was mailed 11 February 2020. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied:

(1) the reply in the form of an amendment; 
(2) the petition fee of $1050, and;
(3) a statement of unintentional delay.  

Any inquiries related to this decision should be directed to the undersigned at (571) 272-6735.  All other inquiries should be directed to the Technology Center at (571) 272-1600.

This application is being referred to Technology Center Art Unit 1626 for further processing in the normal course of business.


/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET